DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan et al (US PGPub 2014/0199859 A1, cited by applicant).
With regard to claim 19:  Jordan discloses an adjustable accessory arrangement in Figures 20-24 which includes a platform (element 125) which is fixed to a support (mounting surface 140) and a base 114 which is fixed to an accessory (via a release assembly which connects base to docking member 120, see ¶0054).  The arrangement 113 which is provided with a corresponding threaded insert (not drawn, but see ¶0052 disclosing that element 113 may be formed of “nuts and bolts”, with the bolt corresponding to the claimed shaft and the nut corresponding to the claimed threaded insert) which passes through a passageway of a wedge (a hole in element 127b), a bore of a hinge of the platform (the passage between element 126a and 126b, visible in Figure 20 and shown with shaft passing through in Figure 24) and a through hole of a complementary hinge of the base (hole through element 127a, shown in Figure 24 with the shaft passing through) to couple the wedge the platform and the base.  The method of using the assembly includes passing the shaft through the elements, rotating the platform to a particular orientation relative to the base, and rotating the shaft in a locking direction to engage with the threaded insert to cause teeth of the hinge of the platform to mesh with complementary teeth of the wedge to retain the platform in the particular orientation relative to the base (see ¶0052 discussing inclusion of some form of mating structure on the connection surfaces which is engaged by using the fastener to secure together all of the elements.  The mating structure can be seen in Figure 20 as being formed from radially positioned teeth on each member, see annotated detail of Figure 20 below).  The wedge is also secured to the base by rotation of the shaft relative to the threaded insert with Figure 20 showing the placement of an undercut in the base portion which engages with a corresponding protruding ramp structure on the wedge to lock the wedge to the base (again see annotation of Figure 20, below), this is mentioned in ¶0052 as being a done to allow the wedge to be removable relative to the base to enable easy assembly.  Part of the ramp and undercut can be seen in the assembled/locked state in Figure 22.

    PNG
    media_image1.png
    380
    834
    media_image1.png
    Greyscale

With regard to claim 20:  Jordan does not explicitly disclose that the shaft should be rotated in a clockwise direction to lock the assembly together, but Jordan does implicitly discloses that this is the case by indicating that the shaft and threaded insert are formed of “nuts and bolts”.  Since nuts and bolts are unless specifically noted otherwise nearly universally tightened by turning the bolt clockwise (commonly remembered using the mnemonic “righty tighty”) a person skilled in the art would be reasonably expected to draw the conclusion that the bolt of Jordan is likewise tightened by turning the bolt clockwise, see MPEP 2144.01.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, alone or in combination, does not disclose nor appears to indicate that a person having ordinary skill in the art at the time of filing would have and causes the ramp of the wedge to engage the undercut of the base to secure the articulating platform to the base.
The prior art does teach platform systems which incorporate individual components of the claimed invention.  Toothed wheels/hinges with bores through them which engage with other toothed members to lock two members in a particular relative orientation when the two toothed surfaces are pulled into engagement (e.g. by a threaded shaft engaging with a threaded insert member) are quite well known, see for example Carnevali (US Patent 7,774,973 B2).  In such systems however unlike the claimed configuration actuation of the shaft or member which causes engagement of the toothed portions does not cause engagement of other locking features between an 
Jordan does not disclose nor teaches the claimed configuration of claims 1-18 because Jordan does not provide the base with a hinge extending from the first side to the second side of the base (with the first side having an undercut), instead Jordan only provides a hinge structure on a single side of the base and positions the undercut on an opposite side of the base from the hinge structure (the other half of the “hinge” being formed on a removable arm which would be considered the wedge element if Jordan were to apply).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/Examiner, Art Unit 2852